Citation Nr: 1431638	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from September 1994 to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2014, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a current low back disability that developed during active military service and was aggravated by a post-service work accident.

Service treatment records show that in February 1995, the Veteran was seen for complaints of lower back pain for three days, which started hours after washing a car.  It was also noted that he had similar pain three years prior followed by treatment from a chiropractor.  He was diagnosed with a lumbar strain, prescribed pain medication, and advised to attend back school.  He was seen again in March 1995 complaining that his low back pain had returned following physical training exercises (PT).  He was diagnosed at that time with low back pain, prescribed pain medication, and again advised to attend back class.  He was seen again on two occasions in July 1995, and reported that his back gave out on him when moving furniture in June 1995.  He was diagnosed with a lower lumbar strain, prescribed pain medication, and placed on light duty for three days.  It was noted again that he would benefit from Back School.  In August 1995, the Veteran complained of back pain, which started after playing softball.  He was diagnosed at that time with a muscle strain., prescribed Motrin and Flexaril, advised to apply heat to affected area as needed, to do stretching and range of motion exercises, and placed on light duty for three days.  He was also advised to return to sick call if he was not better in 4-5 days.  The notes also indicate that the Veteran attended Back School on August 24, 1995.  The records do not show any further complaints during service from the Veteran related to his low back and at the time of his July 1998 separation examination, his spine and musculoskeletal system was evaluated as normal and no low back disability was identified.

Post-service treatment records show that the Veteran was seen in February 2001 with complaints of low back pain for a few days, related to an on-the-job injury.  Specifically, he reported that he injured his back while preventing a patient from falling off of a stretcher.  He was diagnosed with a back strain.  In October 2005, he was seen for low back pain that started 3 or 4 days prior.  Private treatment records show that he had a work-related injury to his back in May 2008, and a May 2008 work status report shows that he was diagnosed with a lumbar strain and that he was cleared to return to work on sedentary duty.  June 2008 treatment records from the Redi-Med Clinic & Occupational Health Service show that the Veteran reported low back pain for 4 days, since unloading equipment from barges and twisting his back.  He was diagnosed again with a lumbar strain.  A June 2008 MRI of the lumbar spine revealed mild degenerative disc desiccation at L4-L5 and degenerative disc space narrowing at L5-S1.  Treatment records from Orthopaedic Associates, L.L.P. show that during a June 2008 New Patient Evaluation, the Veteran reported back pain that started after a work injury in May 2008.  In August 2008, he was diagnosed with lumbar disk disease, and referred for an epidural steroid injection.  He reported again during private treatment in September 2008 that he injured his back on the job in May 2008.  No history of low back pain or a low back injury during active duty was reported during any of the Veteran's post-service private treatment.  

VA outpatient treatment records show that the Veteran has been treated for chronic low back pain with arthritic changes since January 2010, which he reported started in 1995 (during active duty).

The Veteran contends that he has a current low back disability related to an injury in service.  The evidence of record shows that he was treated on several occasions during active duty in 1995 for low back pain and diagnosed with a lumbar strain, and that he has a current diagnosis of a lumbar spine disability, including degenerative disk disease of the lumbar spine.  However, there is no medical opinion of record addressing the etiology of the currently diagnosed disability.  Furthermore, the Veteran has reported more than one intervening post-service work-related low back injury.  

Accordingly, the Board finds that an examination and opinion is needed to determine whether the currently diagnosed lumbar spine disability was incurred during the Veteran's active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).


The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any current low back disability.  The claims folder must be made available to and reviewed by the examiner.  
Any indicated studies should be performed, and the examiner should report all orthopedic diagnoses pertinent to the lumbar spine.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current low back disability is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should provide a rationale for all opinions expressed.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so. A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



